Citation Nr: 0432813	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-
at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for a 
psychiatric disability.  The Board denied the appeal in May 
2003.  The veteran appealed the denial to the U.S. Court of 
Appeals for Veterans Claims (CAVC), which in a May 2004 
Order, vacated the part of the May 2003 Board decision that 
denied service connection for a psychiatric disability and 
remanded the case for readjudication in compliance with the 
instructions in the Joint Remand.  

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
is the subject of a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Essentially, the CAVC granted the partial Joint Motion for 
Remand to provide sufficient reasons and bases for its 
decision, since the paries agreed that there was potentially 
relevant evidence that was not discussed in the previous 
decision.  Specifically, the Board acknowledged that service 
medical records showed that there was an isolated complaint 
of nervousness in March 1973 during the veteran's period of 
service.  After service, VA medical records show that the 
veteran was hospitalized in July 1993.  During that 
hospitalization, he was evaluated on a couple of occasions 
and not felt to be overtly psychotic.  It was felt that he 
may have an organic hallucinatory syndrome and that he 
probably had a unipolar depression since 1972.  No discussion 
was performed by the Board regarding this evidence that 
possibly links his present psychiatric disability to a 
unipolar depression that he may have had in service.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

An examination and opinion as to whether any current 
disability may be related to the in-service complaint does 
not appear to have been accomplished.  In the Board's view, 
under the circumstances of this case, the duty to assist the 
veteran includes obtaining such an opinion.  This matter will 
need to be addressed on Remand.  

This case is remanded for the following:  

1.  Ensure that all notice and development 
requirements are accomplished with respect to 
the veteran's claim for service connection.  
The veteran should be informed about any 
information and evidence not of record that is 
necessary to substantiate the claim; the 
information and evidence that VA will seek to 
provide; the information and evidence he is 
expected to provide; and he should be 
requested to provide copies of any evidence in 
his possession that pertains to the claim not 
currently of record.   

2.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any current disability.  
Any indicated tests or consultations should be 
accomplished.  The examiner should offer an 
opinion as to whether it is likely, unlikely 
or at least as likely as not that any present 
psychiatric disability had its onset during 
service and/or is related to the "nervousness 
& insomnia" noted in March 1973 service 
medical records.  A rationale for any opinion 
provided should be included in the report.  
The claims file should be provided to the 
examiner prior to the examination.  

3.  The claims should then be re-
adjudicated, and if any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




